      Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


WILLIAM WHITFORD, GRAHAM ADSIT,
ROGER ANCLAM, WARREN BRAUN,
HANS BREITENMOSER, JUDITH BREY,
BRENT BRIGSON, EMILY BUNTING,
SANDRA CARLSON-KAYE, GUY COSTELLO, TIMOTHY
B. DALEY, MARGARET LESLIE DEMUTH, DANIEL
DIETERICH, MARY LYNNE DONOHUE, LEAH
DUDLEY, JENNIFER ESTRADA,
BARBARA FLOM, HELEN HARRIS,
GAIL HOHENSTEIN, WAYNE JENSEN,
WENDY SUE JOHNSON, MICHAEL LECKER,
ELIZABETH LENTINI, NORAH MCCUE,
JANET MITCHELL, DEBORAH PATEL,
JANE PEDERSEN, NANCY PETULLA,
ROBERT PFUNDHELLER, SARA RAMAKER,
ROSALIE SCHNICK, ALLISON SEATON,
JAMES SEATON, ANN E. STEVNING-ROE,                           OPINION and ORDER
LINEA SUNDSTROM, MICHAEL SWITZENBAUM,
JEROME WALLACE, DONALD WINTER,                                    15-cv-421-jdp
EDWARD WOHL, and ANN WOLFE,

                           Plaintiffs,

      v.

BEVERLY R. GILL, JULIE M. GLANCEY,
ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON, and
MARK L. THOMSEN,

                           Defendants,

      and

THE WISCONSIN STATE ASSEMBLY,

                           Intervenor-Defendant.


      Before the court are Defendants Wisconsin Election Commission members’ Bill of Costs

as well as Intervenor-Defendant Wisconsin State Assembly’s Bill of Costs and motion for
        Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 2 of 9



attorney’s fees. For the reasons explained below, we deny the Assembly’s motion for attorney’s

fees and decline to award costs to either defendant.

                                         BACKGROUND

       Plaintiffs, registered voters who support the election of Democratic candidates and the

implementation of Democratic policies, filed this action against the members of the Wisconsin

Election Commission (collectively, “WEC”) asserting that Wisconsin’s Assembly redistricting

map constitutes an unconstitutional partisan gerrymander. Plaintiffs claimed that the Republican-

controlled legislature created and enacted a redistricting plan (“Act 43”) that systematically dilutes

the voting strength of Democratic voters statewide. After a four-day trial, a majority of the court

concluded that the redistricting plan embodied in Act 43 constituted an unconstitutional

gerrymander. See Whitford v. Gill, 218 F. Supp. 3d 837 (W.D. Wis. 2016). The WEC appealed

to the Supreme Court pursuant to 28 U.S.C. § 1253. The Court vacated this court’s judgment and

remanded the case to allow the court to address the issue of standing. Gill v. Whitford, 138 S. Ct.

1932 (2018). On remand, the Wisconsin State Assembly moved for, and was granted, leave to

intervene as an additional defendant.

       On January 7, 2019, the defendants requested that the court stay the case pending the

resolution of Rucho v. Common Cause, No. 18-422 (U.S.), and Lamone v. Benisek, No. 18-726

(U.S.), two cases pending before the Supreme Court that raised partisan gerrymandering claims.

The court denied the stay and allowed discovery to proceed but rescheduled the trial to a date after

which it anticipated that the Supreme Court would issue its decisions in Rucho and Lamone. Dkt.

No. 42. On June 27, 2019, the Supreme Court held in Rucho v. Common Cause that “partisan

gerrymandering claims present political questions beyond the reach of the federal courts.” 139 S.

Ct. 2484, 2506–07 (2019). The parties thereafter moved to dismiss this case based on the Supreme



                                                  2
        Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 3 of 9



Court’s decision. On July 2, 2019, the court dismissed the suit without prejudice for lack of

jurisdiction and entered judgment the following day. On July 15, 2019, the WEC filed a Bill of

Costs, requesting a total of $19,308.59 in costs, and the Assembly filed a Bill of Costs requesting

$45,043.40 in costs. The Assembly also filed a motion for attorney’s fees.

                                            ANALYSIS

A. Bill of Costs

       The WEC and the Assembly both request their costs associated with this litigation. The

Assembly contends it is entitled to costs as a prevailing party under Rule 54(d)(1) of the Federal

Rules of Civil Procedure, which states in pertinent part, “Unless a federal statute, these rules, or a

court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

prevailing party.” The Rule “codifies a venerable presumption that prevailing parties are entitled

to costs.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 377 (2013). Plaintiffs argue, on the other

hand, and the WEC concedes, that requests for costs where, as here, a case is dismissed for lack

of jurisdiction are controlled by 28 U.S.C. § 1919, which states, “Whenever any action or suit is

dismissed in any district court, the Court of International Trade, or the Court of Federal Claims for

want of jurisdiction, such court may order the payment of just costs.” The WEC argues that it

should be awarded its costs as a matter of justice under § 1919.

       We agree with Plaintiffs and the WEC that the award of costs in this case is governed by

§ 1919. There was no judgment on the merits; the case was dismissed for lack of jurisdiction. By

its plain language, § 1919 therefore applies. We also read § 1919, as has every other court to

address the issue in a decision brought to our attention, as an exception to the presumption in favor

of awarding costs to the prevailing party codified in Rule 54(d)(1). See, e.g., Otay Land Co. v.

United Enters. Ltd., 672 F.3d 1152, 1156 (9th Cir. 2012) (“Unlike Rule 54(d)(1), . . . a cost award



                                                  3
       Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 4 of 9



under § 1919 does not turn on prevailing party status and lies within the sound discretion of the

district court.”); Hygienics Direct Co. v. Medline Indus., Inc., 33 F. App’x 621, 625 (3d Cir. 2002)

(“Because there is a statute, 28 U.S.C. § 1919, that expressly covers the situation here, i.e.,

dismissal for lack of subject matter jurisdiction, Rule 54(d)(1) is not applicable.”); Callicrate v.

Farmland Indus., Inc., 139 F.3d 1336, 1340 n.8 (10th Cir. 1998) (noting that “there is a

fundamental distinction between awarding costs under § 1919, and under § 1920 and Fed. R. Civ.

P. 54(d),” because § 1919 is permissive and “unlike costs awarded under Rule 54, costs awarded

under § 1919 are not subject to a presumption that they shall be awarded to a prevailing party”);

see also, e.g., U.S. ex rel. Atkinson v. Pa. Shipbuilding Co., No. 94-7316, 2007 WL 4270622, at

*2 (E.D. Pa. Dec. 3, 2007) (“Section 1919 is an express carve out from Rule 54(d) and § 1920 . . .

.”); Ohio Cas. Ins. Co. v. Reed, No. 1:04-cv-2027-DFH-WTL, 2006 WL 3240501, at *1 n.1 (S.D.

Ind. Nov. 2, 2006) (noting that “Rule 54(d) cannot serve as the basis for an award of costs because

defendants are not ‘prevailing parties’ under Rule 54(d) when the action is dismissed for lack of

subject matter jurisdiction” and that § 1919 would apply instead); Ericsson GE Mobile Commcn’s,

Inc. v. Motorola Commcn’s & Elecs., Inc., 179 F.R.D. 328, 330 (N.D. Ala. 1998) (“Why is § 1919

controlling? Simply because this case was dismissed for lack of jurisdiction. Section 1919 was

expressly and specifically designed to cover such a situation.”); Edward W. Gillen Co. v. Hartford

Underwriters Ins. Co., 166 F.R.D. 25, 27 (E.D. Wis. 1996) (“The parties erroneously assert this

case is controlled by Rule 54. Rather, it is governed by 28 U.S.C. 1919.”). To hold otherwise would

be to read § 1919 out of existence.

       Notwithstanding this authority and the plain language of the statute, the Assembly

maintains that § 1919 does not displace Rule 54(d)(1) and that it is entitled to costs under Rule

54(d). The Assembly’s argument is predicated almost entirely on Marx v. General Revenue Corp.,



                                                 4
        Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 5 of 9



568 U.S. 371 (2013). In Marx, the Supreme Court addressed the application of Rule 54(d) to the

Fair Debt Collection Practices Act’s (“FDCPA”) remedial scheme. There, the district court found

that Marx had failed to prove a violation of the FDCPA and awarded costs to the defendant

pursuant to Rule 54(d)(1). The plaintiff moved to vacate the award of costs, arguing that

§ 1692k(a)(3) of the FDCPA set forth the exclusive basis for awarding costs in FDCPA cases.

That section provides, in relevant part, “On a finding by the court that an action under this section

was brought in bad faith and for the purpose of harassment, the court may award to the defendant

attorney’s fees reasonable in relation to the work expended and costs.” § 1692k(a)(3). Because it

had not found the action was brought in bad faith, the plaintiff argued the court lacked any basis

to award either attorney’s fees or costs to the defendant. The district court denied the motion,

finding that § 1692k(a)(3) did not displace its discretion to award costs under Rule 54(d)(1), and

the Tenth Circuit affirmed.

       The Supreme Court granted certiorari to address “whether a prevailing defendant in an

FDCPA case may be awarded costs where the lawsuit was not brought in bad faith and for the

purpose of harassment.” 568 U.S. at 376. In other words, the issue in Marx was whether a district

court retains discretion to award statutory costs to the prevailing defendant under Rule 54(d)(1),

notwithstanding the provision of the FDCPA allowing an award to the defendant of reasonable

attorney’s fees, as well as costs, upon a finding that the action was brought in bad faith. That, of

course, is not the issue here. There is no dispute in this case that the court has discretion to award

costs to the defendants; the issue here is whether Rule 54(d)(1)’s presumption in favor of costs to

the prevailing party applies when a case is dismissed for lack of jurisdiction. Marx is silent on that

issue. What Marx did say is that “[a] statute may limit a court’s discretion in several ways, and it

need not expressly state that it is displacing Rule 54(d)(1) to do so.” Id. at 377. As the above cases



                                                  5
        Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 6 of 9



hold, § 1919, by its plain terms, clearly displaces Rule 54(d)(1) where an action is dismissed for

lack of jurisdiction. That is what occurred here. Rule 54(d)(1) thus does not apply.

       There remains the question of whether an award of costs to the defendants is just. While

the Seventh Circuit has not addressed what constitute “just costs” under § 1919, the Ninth Circuit

has instructed that, in awarding “‘just costs’ under [Section] 1919, a district court should consider

what is most fair and equitable under the totality of the circumstances.” Otay Land Co., 672 F.3d

at 1157. Upon consideration of the totality of the circumstances surrounding the case, we conclude

that requiring the individual Plaintiffs to pay the defendants’ costs under § 1919 would not be just.

Plaintiffs brought this action to remedy what they in good faith believed was the unconstitutional

diminishment of their ability to cast a vote for meaningful representation in the State Assembly. A

majority of this court initially ruled in their favor. The Supreme Court vacated the court’s decision

and remanded the case to allow Plaintiffs the opportunity to establish standing. Gill, 138 S. Ct. at

1934. But before Plaintiffs had the opportunity to present their evidence of standing, the Court

ruled that partisan gerrymandering cases were not justiciable. In so ruling, the Court did not hold

that Act 43 was lawful; in fact, the majority acknowledged that “[e]xcessive partisanship in

districting leads to results that reasonably seem unjust,” Rucho, 139 S. Ct. at 2506, and is

“incompatible with democratic principles.” Id. (quoting Ariz. State Legislature v. Ariz. Indep.

Redistricting Comm’n, 135 S. Ct. 2652, 2658 (2015)). Instead, the Court held that such claims

present political questions beyond the reach of the federal courts. Id. at 2506–07.

       It was not unreasonable for Plaintiffs to seek redress in the federal courts. Indeed, more

than thirty-five years ago, a majority of the Court appeared to have held that such claims were

justiciable. See Davis v. Bandemer, 478 U.S. 109 (1986). And even though eighteen years later a

plurality rejected the tests for the constitutionality of districting plans that lower courts had



                                                 6
        Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 7 of 9



attempted to apply in the meantime, see Vieth v. Jubelirer, 541 U.S. 267 (2004), the central holding

of Bandemer that political gerrymandering claims may be justiciable was not overturned. Instead,

interested parties and lower courts were left to continue their search for a judicially discernable

and manageable standard for identifying unconstitutional partisan gerrymanders. That is what

Plaintiffs sought to accomplish with this lawsuit. When the Court unequivocally held in Rucho

that such claims were not justiciable, Plaintiffs immediately agreed to dismissal.

        The Assembly argues that Plaintiffs unreasonably opposed the defendants’ request to stay

the case after the Supreme Court granted certiorari in Rucho and Lamone and it became clear that

the Court’s decision in those cases could dispose of this case too, as it ultimately did. “From that

point on,” the Assembly argues, “Plaintiffs bore the risk of forging ahead with costly litigation.”

Assembly Mot. for Atty’s Fees at 2, Dkt. No. 326. But this argument ignores the fact that this

court, realizing time was of the essence if any remedy were to be possible before the 2020

elections, denied the defendants’ motion to stay the case entirely and instead moved the trial to

commence shortly after the Court’s term would end. Plaintiffs cannot be faulted for opposing a

stay which would have risked rendering their claims moot, especially where the court likewise

concluded that a stay was not warranted.

        To be sure, both the WEC and the Assembly incurred substantial costs in defending against

Plaintiffs’ action. But Plaintiffs, or those who supported their effort, also incurred significant costs

in their attempt to eliminate a practice the Court made clear it did not condone. The Assembly and

the members of the WEC, sued in their official capacity and thus entitled to indemnification from

the State, are in a better position to absorb those costs than the individual Plaintiffs who brought

the action. Under these circumstances, we conclude that justice is best served by leaving each to

bear their own costs.



                                                   7
        Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 8 of 9



B. Motion for Attorney’s Fees

       The Assembly also seeks attorney’s fees pursuant to 42 U.S.C. § 1988. In an action to

enforce civil rights, “the court, in its discretion, may allow the prevailing party, other than the

United States, a reasonable attorney’s fee as part of costs . . . .” 42 U.S.C. § 1988(b). To recover

attorney’s fees, the defendant must demonstrate that the “plaintiff brought this action in subjective

bad faith, or that ‘the plaintiff’s action was frivolous, unreasonable, or without foundation, even

though not brought in subjective bad faith.’” Bisciglia v. Kenosha Unified Sch. Dist. No. 1, 45

F.3d 223, 227–28 (7th Cir. 1995) (quoting Christiansburg Garmet Co. v. EEOC, 434 U.S. 412,

421 (1978)). A lawsuit is frivolous “if it has no reasonable basis, whether in fact or in law.” Roger

Whitmore’s Auto. Servs. v. Lake Cty., Ill., 424 F.3d 659, 675 (7th Cir. 2005) (quoting Tarkowski

v. Cty. of Lake, 775 F.2d 173, 176 (7th Cir. 1985)). In this case, the court dismissed the case for

lack of jurisdiction based on the Supreme Court’s decision that “partisan gerrymandering claims

present political questions beyond the reach of the federal courts.” Rucho, 139 S. Ct. at 2506–07.

It does not follow that, because Plaintiffs’ claims were ultimately nonjusticiable, Plaintiffs’ claims

were frivolous at the outset of the litigation. For the reasons explained above, an award of

attorney’s fees is not warranted. Accordingly, the court denies the Assembly’s motion for

attorney’s fees.




                                                  8
       Case: 3:15-cv-00421-jdp Document #: 347 Filed: 08/22/19 Page 9 of 9



                                          ORDER

       IT IS ORDERED that the Assembly’s motion for attorney’s fees, Dkt. 326, is DENIED.

The WEC and the Assembly’s requests for an award of costs, Dkt. 328 and Dkt. 330, are DENIED.

       Entered August 22, 2019.

                                          BY THE COURT:

                                          /s/________________________________________
                                          KENNETH F. RIPPLE
                                          Circuit Judge

                                          /s/________________________________________
                                          WILLIAM C. GRIESBACH
                                          District Judge

                                          /s/________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             9
